


Exhibit 10.2


RESTRICTED STOCK UNIT AGREEMENT


TEXAS CAPITAL BANCSHARES, INC.
2015 LONG-TERM INCENTIVE PLAN


1.    Award of Restricted Stock Units. Pursuant to the Texas Capital Bancshares,
Inc. 2015 Long-Term Incentive Plan (the “Plan”) of Texas Capital Bancshares,
Inc., a Delaware corporation (the “Company”) and its Subsidiaries,


                        
(the “Participant”)


as an Outside Director of the Company, has been granted an Award under the Plan
for ________ Restricted Stock Units (the “Awarded Units”), which may be
converted into the number of whole shares of Common Stock (as determined under
Section 4 below) equal to the number of vested Awarded Units (determined in
accordance with Section 3 below), subject to the terms and conditions of the
Plan and this Restricted Stock Unit Agreement (this “Agreement”). The Date of
Grant of this Award is _________. Each Awarded Unit shall be a notional share of
Common Stock, with the value of each Awarded Unit being equal to the Fair Market
Value of a share of Common Stock at any time.


2.    Subject to Plan. This Agreement is subject to the terms and conditions of
the Plan, and the terms of the Plan shall control to the extent inconsistent
with the provisions of this Agreement. The capitalized terms used herein that
are defined in the Plan shall have the same meanings assigned to them in the
Plan, except as otherwise expressly provided herein. This Agreement is subject
to any rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.


3.    Vesting; Forfeiture. Awarded Units which have become vested pursuant to
the terms of this Section 3 are collectively referred to herein as “Vested
Units.” All other Awarded Units are collectively referred to herein as “Unvested
Units.” The Participant shall be eligible to receive payment with respect to the
Vested Units in accordance with Section 4 below.


a.    Except as otherwise provided in this Section 3,


(i)    One third (1/3) of the Awarded Units (rounded down for any fractional
shares) will vest on the first anniversary of the Date of Grant, provided that
the Participant is providing services to (or if the Participant is an Employee,
is employed by) the Company or its Subsidiaries on such date;


(ii)    One third (1/3) of the Awarded Units (rounded down for any fractional
shares) will vest on the second anniversary of the Date of Grant, provided that
the Participant is providing services to (or if the Participant is an Employee,
is employed by) the Company or its Subsidiaries on such date) the Company or its
Subsidiaries on such date, and


(iii)     The remaining Unvested Units will vest on the third anniversary of the
Date of Grant, provided that the Participant is providing services to (or if the
Participant is an Employee, is employed by) the Company or its Subsidiaries on
such date) the Company or its Subsidiaries on such date.








--------------------------------------------------------------------------------



b.    Except as otherwise provided by Section 3.c. hereof, immediately upon the
Participant’s Termination of Service for any reason whatsoever, the Participant
shall be deemed to have forfeited all of the Participant’s Unvested Units.


c.    Notwithstanding the foregoing, in the event that a Change in Control
occurs and on or after the date of the Change in Control, the Participant incurs
a Termination of Service by the Company (or by its successor following the
Change in Control) without Cause, then 100% of the Unvested Units shall
immediately become Vested Units upon such termination.


4.    Delivery of Common Stock. The Vested Units shall be converted into the
number of whole shares of Common Stock equal to the number of Vested Units and
the Company shall electronically register such shares of Common Stock in the
Participant’s name (or in the name of his or her estate or beneficiary) or
deliver certificates for the such shares of Common Stock to the Participant on
or before the date that is thirty (30) days of the date such Awarded Units
become Vested Units.


5.    Who May Receive Common Stock with Respect to Vested Units. During the
lifetime of the Participant, the Common Stock received upon conversion of the
Vested Units may only be received by the Participant or his or her legal
representative. If the Participant dies prior to the date his or her Awarded
Units are converted into shares of Common Stock as described in Section 4 above,
the Common Stock relating to such converted Awarded Units may be received by any
individual who is entitled to receive the property of the Participant pursuant
to the applicable laws of descent and distribution.


6.    Common Stock Subject Ownership Guidelines. The Participant acknowledges,
understands and agrees that any Common Stock delivered to the Participant (or
registered in the Participant’s name) pursuant to this Agreement shall be
subject to the Common Stock ownership guidelines as adopted by the Board (or the
Committee, if applicable) and in effect from time to time, and that the
Participant may be required to hold such Common Stock until the Participant has
met the requirements of such ownership guidelines. The Participant further
acknowledges, understands and agrees that the Board (or the Committee, if
applicable) retains the right to modify the Company’s Common Stock ownership
guidelines at any time.


7.    Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to the Awarded Units until the issuance of a
certificate or certificates to the Participant or the registration of such
shares of Common Stock in the Participant’s name. The Awarded Units shall be
subject to the terms and conditions of this Agreement.


8.    No Fractional Shares. Awarded Units may be converted only with respect to
full shares, and no fractional share of Common Stock shall be issued.


9.    Non-assignability. The Awarded Units are not assignable or transferable by
the Participant except by will or by the laws of descent and distribution.


10.    The Participant’s Acknowledgments. The Participant acknowledges receipt
of a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Awarded
Units subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.


11.    Adjustment of Number of Awarded Units and Related Matters. The number of
shares of Common Stock covered by the Awarded Units shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.





2

--------------------------------------------------------------------------------



12.    Execution of Documents. The Participant, by his or her execution of this
Agreement, hereby agrees to execute any documents requested by the Company in
connection with the payment of any amount in connection with the Awarded Units
pursuant to this Agreement.    


13.    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys’ fees) caused by any breach of any
provision of this Agreement, and to exercise all other rights existing in the
party’s favor. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party in its, his or her sole discretion may apply to any court of law
or equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.


14.    The Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
register any shares of Common Stock in the Participant’s name or issue any
shares of Common Stock to the Participant hereunder, if the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination by the Company under this Section 14 shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations.


15.    Investment Representation. Unless the shares of Common Stock are issued
to the Participant in a transaction registered under applicable federal and
state securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
states securities laws, all certificates issued with respect to the Common Stock
shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.


16.    Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).


17.    No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, Consultant or Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, Consultant or Outside Director at any time.


18.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


19.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements set forth in this Agreement shall be construed as a covenant and
agreement independent of any other provision of this Agreement. The existence of
any claim or cause of action of the Participant against



3

--------------------------------------------------------------------------------



the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.


20.    Entire Agreement. This Agreement, together with the Plan, supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter in this Agreement and
constitute the only agreements between the parties with respect to the subject
matter in this Agreement. All prior negotiations and agreements between the
parties with respect to the subject matter in this Agreement are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.


21.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.


22.    Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.


23.    Modification. No change or modification of this Agreement shall be valid
or binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.


24.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


25.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


26.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Texas Capital Bancshares, Inc.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attn: Human Resources
Facsimile: 214-932-6699


b.    Notice to the Participant shall be addressed and delivered as set forth on
the signature page.



4

--------------------------------------------------------------------------------





27.    Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, including, without limitation, any possible tax consequences of
this Agreement in connection with Section 409A of the Code. If the Participant
is an Outside Director at the time the Awarded Units vest, the Participant shall
be solely responsible for remitting any Federal, state, local or other taxes
required by law to be paid in connection with this Award. If the Participant is
an Employee at the time the Awarded Units vest, unless the Company otherwise
consents in writing to an alternative withholding method, the Company, or if
applicable, any Subsidiary (for purposes of this Section 27, the term “Company”
shall be deemed to include any applicable Subsidiary) shall withhold the amount
of any Federal, state, local, or other taxes required by law to be withheld in
connection with this Award. The Company also may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.


28.    Section 409A. It is intended that this Agreement be exempt from the
provisions of Section 409A of the Code so as to not subject the Participant to
the payment of additional interest and taxes under Section 409A of the Code, and
in furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with this intention.


[Signature Page Follows]



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Agreement
to be executed by its duly authorized officer, and the Participant, to evidence
his or her consent and approval of all the terms hereof, has duly executed this
Restricted Stock Unit Agreement, as of the date first written above.


COMPANY
 
PARTICIPANT
 
 
 
 
TEXAS CAPITAL BANCSHARES, INC.
 
 
 
 
 
 
 
 
By:
 
 
Printed Name: 
 
 
 
 
 
 
Its:
 
 
Address:
 
 
 
 
 
 






6